               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MOISE JEROME                        :             CIVIL ACTION
                                    :
          v.                        :
                                    :
PHILADELPHIA HOUSING AUTHORITY,     :
et al.                              :             NO. 19-272

                               ORDER

          AND NOW, this 11th   day of June, 2019, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

that:

          (1)   the motion of defendants for a confidentiality

order (Doc. # 18) is GRANTED; and

          (2)   the countermotion of plaintiff to compel (Doc.

# 19) is DENIED without prejudice; and

          (3)   the motion of plaintiff for leave to file a

supplemental opposition response (Doc. # 20) is GRANTED.

                                        BY THE COURT:



                                        /s/ Harvey Bartle III
                                                                 J.
